Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
        Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:
As to claims 1 and 14, the present invention from the present application discloses an information processing device and method in which “receiving first shared data including a first parameter and an execution request for requesting the execution of a first service using the first parameter, outputting a first execution result by executing the first service according to the first shared data; and publishing second shared data including the first execution result” which is allowable in combination with the other claimed limitations. 
As to claim 8, the present invention from the present application discloses an information processing system in which “a first information processing device configured to publish first shared data including a first parameter and an execution request for requesting the execution of a first service using the first parameter; and a second information processing device configured to receive the first shared data, to execute the first service according to the first shared data, and to publish second shared data including a first execution result obtained by the execution of the first service.” which is allowable in combination with the other claimed limitations.
The closest prior art such as Yanazume (US P. No. 2010/0103450) and Harrison et al. (US P. No. 2017/0041655), which is recorded in the previous office action filed on 07/30/21. .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	 			Examiner’s Remark
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
	Yanazume (US P. No. 2010/0103450) discloses the secure documents sharing service acquires an URL from the device setup information of the use device and requests a secure
documents web service client to check whether the multifunction machine corresponding to the URL can be used based on the URL, which is designated as a parameter. The secure documents web service client sends a simple object access protocol (SOAP) request, which indicates a request of checking whether the multifunction machine 1b can be used, to the URL as the parameter, and remotely cells a check method of whether the secure documents web service server of the multifunction machine 1b can be used.
Harrison et al. (US P. No. 2017/0041655) discloses the content identifier receives a compensation when the advertisement data is associated with the audio-visual data based on the public internet protocol address associated with the application requesting the advertisement data, wherein the provider of the content appends at least one of a set of content identifiers from associated clients and a viewing history from associated clients to a plurality of advertisements 

	Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas Q. Tran whose telephone number is (571) 272-7442. The Examiner can normally be reached on 7:00AM-4:00PM. 
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Mohammad Ghayour can be reached on (571) 272-3021.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nov. 03, 2021
/DOUGLAS Q TRAN/Primary Examiner, Art Unit 2672